Citation Nr: 0517242	
Decision Date: 06/24/05    Archive Date: 07/07/05

DOCKET NO.  03-37 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO)
in Wichita, Kansas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1989 to September 
1994, including service in the Southwest Asia theater of 
operations in support of Operation Desert Shield/Storm from 
August 6, 1990 to March 10, 1991.  The veteran received a 
general discharge, under honorable conditions, in September 
1994.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2003 rating decision by the RO which 
denied service connection for PTSD. 


FINDINGS OF FACT

1.  The record does not establish that the veteran engaged in 
combat with the enemy while in service.

2.  The veteran's stressor of saving a civilian from a motor 
vehicle accident during service has been verified.

3.  The veteran has a diagnosis of PTSD that is not based on 
any confirmed stressor related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for PTSD 
have not been met.  38 U.S.C.A. §§ 1110, 1154, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran asserts that service connection for PTSD is 
warranted, based on stressors he experienced during service 
in the Persian Gulf.




I.  Duties to Notify and Assist

At the outset, the Board notes that on November 9, 2000, the 
VCAA was enacted.  See 38 U.S.C.A. §§ 5103, 5103A (West 
2002).  Among other things, the VCAA amended 38 U.S.C.A. § 
5103 to clarify VA's duty to notify claimants and their 
representatives of any information that is necessary to 
substantiate the claim for benefits.  The VCAA also created 
38 U.S.C.A. § 5103A, which codifies VA's duty to assist, and 
essentially states that VA will make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Implementing regulations for the VCAA 
were subsequently enacted, which were also made effective 
November 9, 2000, for the most part.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 3.159).  The 
intended effect of the implementing regulations was to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide to claimants who file a claim for benefits.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

Pertinent to the merits of the veteran's claim of entitlement 
to service connection for PTSD, the Board finds that 
compliance with the VCAA has been satisfied.  

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in April 
2001 informed him that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  

Second, the RO must inform the claimant of the information 
and evidence VA will seek to provide.  See 38 U.S.C.A. § 5103 
(West 2002) and 38 C.F.R. § 3.159(b)(1) (2004).  The April 
2001 letter advised the veteran that the RO would make 
reasonable efforts to obtain evidence such as medical 
records, employment records, or records from other Federal 
agencies.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 
38 C.F.R. § 3.159(b)(1) (2004).  The April 2001 letter 
requested that the veteran provide an Authorization and 
Consent to Release Information form (VA Form 21-4142) 
(release form) for each private physician who had treated him 
for his claimed condition.  He was also advised to provide 
the name of the person, agency, or company who has any 
relevant records and to provide a release form for each 
identified facility.  

In this regard, the Board notes that numerous VA treatment 
records have been obtained and associated with the claims 
file; however, the veteran has not provided any private 
treatment records, nor has he indicated that he receives 
private treatment for any psychiatric disorder.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Even though the RO never sent a letter 
prior to the unfavorable February 2003 rating decision 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159(b)), the Board finds that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran to provide information about where and 
by whom he was treated for his claimed disability.  In the 
April 2001 letter, he was specifically asked to tell VA about 
any additional information or evidence and send VA the 
evidence needed as soon as possible.  Thus, he was, in 
effect, asked to submit all evidence in his possession.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim prior 
to the February 2003 rating decision.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that VA will seek to provide, and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.


II.  Factual Background

A careful review of the veteran's service medical records is 
negative for complaints, findings or diagnosis of a 
psychiatric disorder at the time of the veteran's enlistment.  
In April 1994, the veteran was treated for complaints of poor 
sleep.  The veteran reported that he was under stress due to 
a recent DWI charge, and the fact that his wife moved out of 
the house and took their child with her.  

The veteran's service personnel records reveal that the 
veteran was separated from service with a General Discharge, 
under honorable conditions.  Further review of the veteran's 
personnel file reveals that a Bar to Reenlistment Certificate 
was issued to the veteran in March 1994.  It was determined 
that the veteran was apprehended in March 1994 for operating 
his privately owned vehicle while under the influence of 
alcohol.  The Certificate notes that conduct of that nature 
was discreditable towards the unit and the U.S. Army, and 
would not be tolerated.  

The veteran was referred to the Alcohol and Drug Abuse 
Prevention and Control Program for the DWI received in March 
1994.  

In a June 1994 memorandum regarding a Bar to Reenlistment 
review, it was recommended that the Bar to reenlistment 
remain in effect, due to the soldier's continued misconduct, 
and inability to rehabilitate himself.

A July 1994 Report of Mental Status Evaluation noted that the 
veteran was evaluated at the request of command because of 
concerns about possible substance abuse problems.  At that 
time, the veteran's behavior was normal.  He was fully alert 
and oriented.  His mood, or affect, was unremarkable, his 
thinking process was clear, his thought content was normal, 
and his memory was good.  

In September 1994, a memorandum regarding the veteran's 
separation was issued.  The memorandum indicated that the 
veteran was recommended for separation for commission of a 
serious offense.  It was noted that the veteran had 
continuously been counseled by his chain of command for 
alcohol related incidences and other disciplinary matters.  
It was also noted that the veteran's misconduct was 
disruptive to the command and could not longer be tolerated.  
The veteran was thereafter discharged from service.  

The veteran filed a claim of service connection for PTSD in 
September 2000.  At that time, VA outpatient and inpatient 
mental health records noted a diagnosis of PTSD, based on the 
veteran's assertions of combat in the Persian Gulf.  Also 
noted, were diagnoses of polysubstance abuse with alcohol 
dependence, cocaine and narcotics.  Also noted was a 
personality disorder, passive-aggressive and narcissistic, 
and borderline paranoia.  

In support of his claim, the veteran submitted a stressor 
statement in April 2001.  The veteran reported that he spent 
three days in tunnels in King Kalid Military City (KKMC) in 
February 1990, during which time his group mistakenly engaged 
in a violent confrontation with allies.  The veteran also 
reported other instances where he was in danger during 
service.  The veteran's PTSD questionnaire and stressor 
statements were sent to the U.S. Armed Services center for 
Research of Unit Records (USASCRUR) for confirmation of the 
veteran's stressors.  

In a January 2003 response, USASCRUR indicated that they were 
able to confirm that there were SCUD attacks during January 
and February 1991 against KKMC; but, they were unable to 
verify the veteran's claimed stressors.  Moreover, USASCRUR's 
response regarding causalities in the veteran's unit was 
negative.

Nonetheless, the record does contain a copy of a Certificate 
indicating that the veteran received the Army Achievement 
Medal in May 1991, for meritorious achievement performed 
above and beyond the call of duty.  The certificate notes 
that, without regard to personal safety, the veteran aided in 
preventing the death of a civilian injured in an auto 
accident.

The veteran was afforded a VA psychological assessment in 
January 2003.  At that time, the veteran had diagnoses of 
alcohol and polysubstance abuse, PTSD, and recurrent 
depression.  It was noted that the veteran became verbally 
abusive and violent at times.  The veteran reported poor 
sleep, intrusive thoughts of the Persian Gulf War, 
depression, anxiety, and paranoia.  

The veteran was admitted to a VA facility for psychiatric 
treatment in January 2003 due to "severe decompensation."  
At that time, the admitting diagnoses were alcohol abuse, 
depression and PTSD.  The veteran reported extreme depression 
and irritability with thoughts of exacting violence. The 
veteran reported intrusive thoughts of Gulf War experiences, 
paranoia and auditory hallucinations.  The veteran reported 
that he had been experiencing increasingly bizarre thoughts 
and ideas, with too many disjointed thoughts moving too 
quickly against an emotional background of mood instability, 
high anxiety and near hopeless desperation.  The examiner 
noted past diagnoses of polysubstance abuse, affective 
disorder, schizoaffective disorder and PTSD.  

On mental status examination, the veteran was clearly 
distressed.  He was tearful and eye contact was poor.  
Grooming and hygiene were poor.  Psychomotor activity was 
depressed.  Thought form was marginally organized.  He did 
report racing thoughts and absolutely too much thought 
content in his head.  He reported auditory hallucinations, 
primarily of one soldier who was killed in the Persian Gulf.  
The veteran was paranoid.  He was intermittently assaulted 
with intrusive recall and horrific imagery from his Gulf War 
experience.  He was hypervigilant and easily distractible.  
Concentration was obviously quite poor.  Mood was markedly 
dysphoric and anxious.  Affect was wholly constrained and 
tearful.  Insight was fair.  Judgment was impaired.  The 
assessment was alcohol abuse, PTSD with very marked 
exacerbation, primary affective disorder, and history of 
polysubstance dependence.  

One week after admission, it was determined that maximum 
hospital benefit had been reached and the veteran essentially 
showed no real motivation for sustained change.  The veteran 
was discharged and began treatment with another VA 
psychiatrist.  

At an initial assessment with the new psychiatrist in January 
2003, the veteran reported the following stressor:  During 
service in the Persian Gulf, he was on a four man team with 
guys named Johnson, Sgt. Smith and Sgt. Gregory.  They set 
traffic control equipment.  The veteran reported that he was 
involved in combat, and that one of the members of the team, 
Johnson, died when he was shot.  

In May 2003, the veteran was admitted to a VA facility for 
12-week inpatient psychiatric treatment because of emotional 
difficulties including anxiety, depression, bipolar issues, 
reality testing loss, overt auditory hallucinations, 
disorganized thoughts and signs of PTSD.  An examination upon 
admission noted that the veteran had had auditory 
hallucinations since his teenage years, and has had 
significant emotional problems which he had been reluctant to 
share with those who have treated him.  It was also noted 
that the veteran had been hospitalized numerous times for 
psychiatric treatment.  

The diagnosis on admission was chronic PTSD; schizoaffective 
disorder, bipolar type; alcohol dependence; cocaine abuse; 
and marijuana abuse.  The examiner noted that the veteran 
suffered trauma during the Desert Storm War and felt that his 
life was in danger on several occasions.  

The veteran was afforded a VA examination, for compensation 
and pension purposes, in November 2003.  At the outset, the 
examiner believed that much of the veteran's self-report 
should be treated with skepticism in comparing the statements 
that he gave at the examination with those documented by 
other providers in the medical record.  The examiner felt 
that the veteran minimized his substance abuse history and 
exaggerated his psychological problems in order to connect 
them to his period of service in the Gulf War in a 
disproportionate way.  As such, the examiner treated with 
suspicion the information gained from self-report.  

The examiner noted that the veteran's medical record 
indicated that he had a history of psychotic symptoms 
including auditory hallucinations as a teenager.  He also had 
a history of migraines as a child and more recently had 
chronic complaints of pain in his lower back, his shoulders, 
knees and ribs, etc.  The examiner also noted that since the 
Spring of 2000, the veteran had been hospitalized at a VA 
inpatient ward seven times and, notably, had presented to a 
VA Medical Center Emergency Room, or walked into his Primary 
Care Clinic a total of 61 times since the Spring of 2000 
complaining of pain and seeking narcotic pain medication.  

The veteran complained of hearing voices and chronic 
headaches.  The veteran reported that everything he saw or 
smelled reminded him of the desert.  He had nightmares every 
night, could not hold a relationship with his wife, and had a 
very hard time getting along with people.  The veteran 
reported that he was adopted when he was 6 months old, and 
had a happy childhood.  The veteran also reported that he 
graduated from high school, had a lot of friends, and had no 
legal infractions or problems with substance abuse or 
behavior conduct during that time.  The examiner pointed out, 
however, that other medical records note that the veteran 
reported to examiners that dropped out of high school in the 
11th grade, that he had problems with drugs and alcohol, and 
that he was actually put into a treatment center at age 16 
for his alcohol and drug abuse.  The examiner concluded, 
therefore, that the veteran tried to paint his pre-army 
functioning at a higher level than was realistic in order to 
strengthen his case for a service-connected problem.  

At the examination, the veteran noted the following stressor:  
While in Dhahran, the veteran came upon a wrecked car on a 
highway.  A Saudi civilian had been thrown from the car and 
was alive but his intestines were exposed.  The veteran 
reported that he, "...scooped them back in and wadded up his 
dress thing and then an ambulance came and took him away."  
The veteran did not find out what happened to that civilian, 
but reported that the smell was just ghastly and that he had 
never seen anything like it before.  

The examiner noted that the veteran had a significant history 
of assaultiveness, both during service and more recently.  On 
examination, the veteran was calm and quiet.  He did not 
exhibit anxiety.  His mood was dampened and sad, but not 
tearful.  He was cooperative and had adequate eye contact.  
There was no inappropriate behavior.  The veteran described 
hearing voices fairly regularly, urging him to become 
violent.  His thoughts were positive for paranoia and vague 
homicidal ideation.  He appeared able to maintain minimal 
personal hygiene.  He was oriented in all spheres.  The 
veteran reported that his memory was poor, and the examiner 
noted that the veteran was a poor historian, stating he 
believed the veteran was not truthful in some of the answers 
that he gave in order to appear more deserving of a service-
connected pension.  The examiner noted that the veteran 
described a variety of different obsessive or ritualistic 
behaviors.  The veteran reported sleep trouble, panic 
attacks, and trouble controlling his impulses for violence.  

According to the veteran's self-report, he had PTSD symptoms 
such as frequent nightmares, being hyperalert, anxiety, a 
feeling of living in the past with an unclear future.  
Flashbacks were triggered by diesel engines, semis, seeing 
short hair, and seeing soldiers.  The examiner pointed out 
that it was unclear whether or not those symptoms were 
specifically related to the DSM-IV required stressor that was 
documented in his record.  In this regard, the examiner noted 
that although it was a disturbing experience to see a person 
with his intestines partially out of his body and to come 
across that during a time of war, it was not evident that 
those memories were what he had flashbacks about, or what he 
had nightmares about, or what he worried about.  In fact, the 
examiner commented, one would imagine that motor vehicle 
accidents would be triggers or traumatizing for him since the 
civilian that he did come across had been injured in a motor 
vehicle accident.  However, the veteran did not mention 
having nightmares about his own motor vehicle accidents that 
occurred after that supposedly traumatizing incident during 
service.  

Nonetheless, the examiner did note that on psychological 
testing, the veteran scored 138 on the Mississippi Scale for 
combat-related PTSD.  Also, on the PTSD checklist M, the 
veteran achieved a raw score of 70 which would indicate that 
the PTSD criteria B, C, and D were met.  On the Beck 
Depression Inventory, the veteran achieved a score of 19, 
indicating moderate anxiety.

The diagnosis was:  (1) Malingering; (2) Polysubstance 
dependence; (3) Schizoaffective disorder; and (4) rule out 
PTSD.  The examiner noted that the impairment in the 
veteran's functioning, socially and occupationally, did not 
appear to be solely related to his reaction to his documented 
experiences in the Army.  He had a history of psychological 
problems including auditory hallucinations from youth and 
appeared to use treatment as a means of obtaining pain and 
benzodiazepine medication, rather than improving the quality 
of his life.  The examiner determined that the veteran was 
not competent to handle his own funds due to his history of 
abusing medications and drugs, and being untruthful about 
those problems.  

III.  Legal Criteria and Analysis

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
condition; credible supporting evidence that the claimed in-
service stressor occurred; and, a link established by medical 
evidence, between current symptoms and an in-service 
stressor.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).

However, if the claimant did not engage in combat with the 
enemy or if the claimed stressors are not related to combat, 
then the claimant's testimony alone is not sufficient to 
establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. 
Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 
163 (1996).  Service department records must support, and not 
contradict, the claimant's testimony regarding non-combat 
stressors.  Doran v. Brown, 6 Vet. App. 283 (1994).  If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2004).  If, however, the veteran 
was not engaged in combat, he must introduce corroborative 
evidence of his claimed in-service stressors.  See Fossie v. 
West, 12 Vet. App. 1, 6 (1998).

The veteran's separation papers reveal that he served on 
active duty from January 1989 to September 1994, with service 
in the Persian Gulf from August 6, 1990 to March 10, 1991 as 
a light wheel vehicle mechanic.  As noted above, the RO has 
obtained the veteran's service medical records and they 
appear to be complete.  There is no indication in the service 
medical records that the veteran was ever diagnosed with, or 
treated for, PTSD or any other psychiatric disorder during 
service.  There is no evidence of any PTSD symptoms during 
service.

However, the veteran's service personnel records reflect that 
the veteran had been counseled for numerous alcohol-related 
incidences and other disciplinary matters during service.

As noted herein above, medical evidence dated subsequent to 
service does show that the veteran is currently diagnosed 
with PTSD.  The diagnoses of PTSD have been based generally 
on the veteran's self-report of combat during the Persian 
Gulf War and stressors which have not been corroborated.  

The veteran has reported stressors relating to fellow 
soldiers getting wounded or killed.  Also, the veteran 
reported that he was in stressful, life-threatening 
situations as noted hereinabove.  None of these stressors 
have been verified.  

The only potential stressor that has been confirmed is one in 
which the veteran assisted a civilian who was seriously 
wounded in a motor vehicle accident.  Nonetheless, none of 
the diagnoses of PTSD of record are based on this stressor.  
Rather, the examiners point to the veteran's flashbacks, 
nightmares, hypervigilance, anxiety and paranoia as being 
related to the noises, smells and sights of war.  

Further on the issue of an in-service stressor, it is the 
distressing event, rather than the mere presence in a "combat 
zone," that constitutes a valid stressor.  Zarycki v. Brown, 
6 Vet. App. 91 (1993).  Moreover, for PTSD purposes, a 
stressor must meet two requirements: (1) A person must have 
been "exposed to a traumatic event" in which he "experienced, 
witnessed, or was confronted with an event or events that 
involved actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others" and (2) 
his "response [must have] involved intense fear, 
helplessness, or horror."  See Cohen, 10 Vet. App. at 141 
(quoting DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)) (DSM-IV).

Having found that the veteran did not engage in combat with 
the enemy, the veteran's lay statements alone are 
insufficient to establish the occurrence of an alleged 
stressor.  The Board points out, however, that the United 
States Court of Appeals for Veterans Claims has held that 
corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required, but rather a veteran only needs to offer 
independent evidence of a stressful event that is sufficient 
to imply his or her personal exposure.  See Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  In the instant case, USASCRUR was unable to 
verify that the stressors as alleged by the veteran, and on 
which the PTSD diagnoses are based, occurred and the records 
or other competent evidence does not imply the veteran's 
personal exposure to combat.

On the basis of the foregoing, the Board notes that the 
diagnoses of record linking PTSD to combat exposure are not 
based upon verified stressors and appear to be based upon a 
history that is not supported by the service records.  The 
Board finds that the medical evidence favoring the veteran's 
claim was based primarily on the history provided by the 
veteran, and that history has been found to be unreliable.  
When a medical opinion relies at least partially on the 
veteran's rendition of his own medical history, the Board is 
not bound to accept the medical conclusions as they have no 
greater probative value than the facts alleged by the 
veteran.  Swann v. Brown, 5 Vet. App. 229, 223 (1993).  
Likewise, medical statements, which accept a veteran's report 
as credible and relate his PTSD to events experienced in 
service do not constitute the requisite credible evidence of 
a stressor.  Moreau v. Brown, 9 Vet. App. 389 (1996).

In sum, the evidence in this case reveals that the veteran 
received a general discharge from service in 1994 due to 
disciplinary and alcohol-related problems.  The post-service 
evidence of record reveals that the veteran has a diagnosis 
of PTSD based, generally, on the veteran's self-report of 
stressful combat experiences in the Persian Gulf.  All but 
one of the veteran's claimed stressors have not been 
verified.  The diagnoses of PTSD are not based on the one 
verified stressor of aiding a civilian injured in a motor 
vehicle accident.  

The preponderance of the evidence is against the veteran's 
claim for service connection for PTSD.  The evidence of 
record shows that the veteran has a current diagnosis of 
PTSD.  However, the diagnosis is not based on any verified 
stressor during service.  Moreover, the competent medical 
evidence of record tends to show that the veteran has had 
psychological problems since his youth and his credibility 
for providing an accurate history of events is questionable.  
There is no competent medical evidence which links the 
veteran's current PTSD to his active military service.  As 
such, the claim must be denied.

"In order for service connection for a particular disability 
to be granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.' " 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).

In reaching this decision the Board considered the doctrine 
of reasonable doubt; however, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Service connection for PTSD is denied.  



	                        
____________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


